DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear the relationship among the claimed elements.  The claim recites a list of elements such as main magnet unit, gradient magnet unit, RF transmitter but there’s no connection that particularly pointing out and distinctly claiming the subject matter which the applicant regards as his/her invention.
Claims 2-8 are rejected as being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subbrao (US 2019/0041481 A1).
Regarding claim 1. Subbarao discloses a magnetic resonance imaging (MRI) system comprising: 5a main magnet unit (202) configured to generate a steady magnetic field (Controlled by element 208); a gradient magnet unit (210) configured to generate temporary gradient magnetic fields (Controlled by element 212); a radio-frequency transmitter unit (222) configured to generate radio-frequency pulses with optimal variable flip angles (Par. [016]-[020]); a radio-frequency receiver unit (224) configured to receive magnetic resonance signals 10from an object (235); a reconstruction unit (Figs. 12-13, see also figs. 2-3) configured to reconstruct an image of the object (235) from the received magnetic resonance signals; and a control unit (240) comprising: a processing unit (Image processor); 15a system memory (Memory); and machine readable instructions stored in the system memory that, when executed by the processing unit (Image processor), cause the processing unit to: select an imaging sequence (Figs. 9-11); select at least one objective function from a plurality of objective 20functions; simulate (Pars. [018], [127]) a relationship between controllable acquisition variables and the at least one objective function; determine optimal acquisition condition (Pars. [038]-[041]) based on the simulated relationship, 25acquire at least one MR image (Pars. [061], [105]) using the optimal acquisition condition; receive or estimating outcomes related to the at least one MR image; and evaluate an MR image value based on the outcomes.  
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

August 26, 2022